FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 24, 2020

                                      No. 04-20-00367-CV

                          IN THE INTEREST OF G.E.T., A CHILD

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00671
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER

        This is an accelerated appeal in a suit for termination of the parent-child relationship
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. On August 11, 2020, this court notified the court reporter that the
reporter’s record was late. The court reporter responded to our notice by stating that the
reporter’s record was not filed because appellant had failed to pay or make arrangements to pay
the reporter’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee.

        We therefore ORDER that appellant provide written proof to this court that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee by August 27, 2020. If appellant
fails to respond within the time provided, appellant’s brief will be due within thirty (30) days
from the date of this order, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court